TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00032-CR



                           George Alford Heidleberg, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




    FROM THE DISTRICT COURT OF DALLAS COUNTY, 265TH JUDICIAL DISTRICT
        NO. F-0155561-IR, HONORABLE KEITH T. DEAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant George Alford Heidleberg, Jr., was placed on deferred adjudication

community supervision after he pleaded guilty to aggravated assault. See Tex. Pen. Code Ann.

§ 22.02(a)(2) (West 2003). At a subsequent hearing on the State’s motion to adjudicate, appellant

pleaded true to the alleged violations of supervision. The court adjudged him guilty and sentenced

him to two years’ imprisonment.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573

S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). A copy of counsel’s brief was delivered to appellant, and he was advised of his

right to examine the appellate record and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                              ____________________________________________

                                              Mack Kidd, Justice

Before Chief Justice Law, Justices Kidd and Puryear

Affirmed

Filed: December 4, 2003

Do Not Publish




                                                  2